The opinion of the court was delivered by
Bennett, J.
The motion to dismiss the action for the want of appellate jurisdiction in the county court was properly overruled. The statute gives to a justice of the peace jurisdiction in a trustee suit, when the matter in demand does not exceed forty dollars. This must mean, the matter in demand against the principal debtor in the suit. The question, how far the trustee shall be adjudged chargeable, can in no proper sense be regarded as the matter in demand. In this case the matter in demand did not exceed forty dollars.
We think the county court were correct, in holding that Robert Beach was not chargeable as the trustee of Rhoda Beach. The first bond was executed by Robert Beach to John Beach and his wife, Rhoda Beach, as early as the year 1818. Before the commencement of this suit John Beach had deceased, and Rhoda Beach had given up the first bond and had taken the second bond, as a substitute; and there is no evidence, that this was done through any improper motive. It is quite clear, that Robert Beach cannot be adjudged trustee by reason of the first bond. The property passed from John Beach into the hands of Robert Beach ; and the object of the bond was to secure to John Beach and his wife a support ■during their natural lives. The wife had at least an equitable interest in this bond ; and upon the decease of John Beach she had the ■power to control it. This bond, then, was legally cancelled before •the present suit was commenced.
The question remains, whether Robert Beach should have been adjudged trustee by reason of the second bond. We think not. This bond was substituted by Rhoda Beach in lieu of the first bond; .and there is no evidence of fraud in the transaction. The husband’s property furnished the consideration for the first bond, and no one of his creditors raises any question in reference to it. The second bond secures to Rhoda Beach a personal support during her natural life, upon a consideration in fact moving from the husband, in his life time, to Robert Beach. The duties of Robert Beach to Rhoda *119Beach, by reason of this bond, are of a personal nature, and can in no way be varied by her or by her creditors. Rhoda Beach has a right to a personal support. If this right could be attached under the trustee process, I do not see but that we should be compelled to substitute Mr. Briggs in her place and allow him to enjoy her right personally.
This is not like the case of Crane v. Stickles & Tr., 15 Vt. 252. That was a case, where the principal debtor disposed of her whole property to secure a future support; and it was held, that the person, to whom the property was transferred, might be adjudged trustee for the specific articles.
The judgment of the county court must be affirmed.